[Cite as State v. Park, 2020-Ohio-261.]


                                        COURT OF APPEALS
                                       KNOX COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                :       JUDGES:
                                             :       Hon. John W. Wise, P.J.
        Plaintiff-Appellee                   :       Hon. Patricia A. Delaney, J.
                                             :       Hon. Earle E. Wise, Jr., J.
-vs-                                         :
                                             :
WESLEY PARK                                  :       Case No. 19CA000024
                                             :
        Defendant-Appellant                  :       OPINION




CHARACTER OF PROCEEDING:                             Appeal from the Court of Common
                                                     Pleas, Case No.06CR010009




JUDGMENT:                                            Affirmed




DATE OF JUDGMENT:                                    January 27, 2020




APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

NICOLE E. DERR                                       ERIC J. ALLEN
117 East High Street                                 4200 Regent
Suite 234                                            Suite 209
Mount Vernon, OH 43050                               Columbux, OH 43219
Knox County, Case No. 19CA000024                                                             2



Wise, Earle, J.

       {¶ 1} Defendant-Appellant Wesley Park appeals the June 5, 2019 judgment entry

of the Knox County Court of Common Pleas which denied his motion to withdraw his

plea. Plaintiff-appellee is the state of Ohio.

                          FACTS AND PROCEDURAL HISTORY

       {¶ 2} A recitation of the underlying facts is unnecessary to our resolution of this

matter. This matter began as a capital murder case involving the shooting death of

Jonathan Schesby. On September 18, 2006, following negotiations with the state, Park

entered Alford pleas to the amended charge of one count of involuntary manslaughter

and its accompanying gun specification, as well as one count of tampering with

evidence. He was sentenced to an aggregate total of 15 years incarceration.

       {¶ 3} Nearly 13 years later, on May 1, 2019, Park filed a motion to withdraw his

plea. In support of his motion, Park cited various inconsistencies in a 2006 statement to

police by witness Charles Maynard, and his own sworn statement given after he entered

his plea on August 10, 2010. Park further relied on two letters. First, a July 16, 2009 letter

written to Park by Maynard, wherein Maynard states he will not put anything in writing,

but advises Park to have his attorney contact him. A second letter from Maynard to Park

on August 6, 2009 indicates that Maynard gave all the information to Park's "people."

       {¶ 4} On June 5, 2019, the trial court denied Park's motion finding Park's exhibits

unpersuasive, and the delay in their presentation a concern. The court further found

Park's plea was freely, voluntarily and intelligently made with Park's understanding of the

nature of the charges, and that sufficient evidence of his guilt was presented at the
Knox County, Case No. 19CA000024                                                          3


change-of-plea hearing. The court ultimately found no extraordinary flaw in proceedings

which prejudiced Park in any way.

       {¶ 5} Park filed an appeal and the matter is now before this court for

consideration. He raises one assignment of error:

                                             I

       {¶ 6} "THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT DENIED

APPELLANT'S MOTION TO WITHDRAW HIS PLEA."

       {¶ 7} In his sole assignment of error, Park argues the trial court abused its

discretion in denying his motion to withdraw his guilty plea. We disagree.

       {¶ 8} Crim.R. 32.1 states: “A motion to withdraw a plea of guilty or no contest may

be made only before sentence is imposed; but to correct manifest injustice the court after

sentence may set aside the judgment of conviction and permit the defendant to withdraw

his or her plea.”

       {¶ 9} Our review of a trial court's decision under Crim.R. 32.1 is limited to a

determination of whether the trial court abused its discretion. State v. Caraballo, 17 Ohio

St.3d 66, 477 N.E.2d 627 (1985). In order to find an abuse of discretion, we must

determine the trial court's decision was unreasonable, arbitrary or unconscionable and

not merely an error of law or judgment. Blakemore v. Blakemore, 5 Ohio St.3d 217, 450

N.E.2d 1140 (1983). “ * * * [T]he good faith, credibility and weight of the movant's

assertions in support of the [Crim.R. 32.1] motion are matters to be resolved by [the trial]

court.” State v. Smith, 49 Ohio St.2d 261, 361 N.E.2d 1324 (1977), paragraph two of the

syllabus.
Knox County, Case No. 19CA000024                                                          4


        {¶ 10} The basis for Park's motion to withdraw his guilty plea, and his argument

here on appeal is that he is innocent of any wrongdoing and that it was Maynard who shot

Schesby. A Crim.R. 32.1 motion, however, is not a challenge to the validity of a conviction

or sentence, and instead focuses only on the plea. See State v. Bush, 96 Ohio St.3d 235,

2002-Ohio-3993, 773 N.E.2d 522, ¶ 13. Park does not challenge his plea and in fact

concedes he was represented by competent counsel, that he was under no duress at the

time of his plea, and that the plea was freely and voluntarily entered. Appellant's brief,

page 7.

        {¶ 11} Moreover, an “undue delay between the occurrence of the alleged cause

for withdrawal of a guilty plea and the filing of a motion under Crim.R. 32.1 is a factor

adversely affecting the credibility of the movant and militating against the granting of the

motion.” State v. Hoover, 3rd Dist. Seneca No. 13-13-47, 2014-Ohio-1881, ¶ 16 quoting

State v. Smith, 49 Ohio St.2d 261, 361 N.E.2d 1324 (1977). The documents relied upon

by Park were authored ten years ago. We find the trial court did not abuse its discretion

in finding these documents were both unpersuasive and further, did nothing to exculpate

Park.

        {¶ 12} Upon review of the entirety of Park's claims in support of his motion to

withdraw plea, we are unpersuaded the trial court abused its discretion in declining to find

a manifest injustice warranting the extraordinary step of negating appellant's plea.

        {¶ 13} Park's sole assignment of error is overruled.
Knox County, Case No. 19CA000024                                                    5


      {¶ 14} The judgment of the Court of Common Pleas, Knox County, is affirmed.




By Wise, Earle, J.

Wise, John, P.J. and

Delaney, J. concur.




EEW/rw